Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 2/26/21 is acknowledged.  Claims 1-11, 14, 16-19, 21-22, and 24 were canceled.  Claims 12-13, 15, 20, 23 and 25 are pending and are under examination. 
Response to Reply
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn except for the following below.  In addition, new rejections follow. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 15, 20, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In light of applicant’s claim amendments, the prior rejection of claims 12, 13, 15, 20, 23, and 25 is modified and maintained because “related to each other”; “related to each”; and “related” are indefinite claim terms. 
	In light of applicant’s claim amendments, the prior rejection of claim 25 is modified and maintained because it cannot be determined whether “a plurality of analysis items” is positively claimed.  While the claim is amended, the amendment does 
The prior rejection of claims 12 and 25 is maintained because the “that are related to each at a preparation step” is unclear.  
Claims 12 and 25 are rejected because the “wherein” paragraph (last paragraph of the claim) is unclear.  In particular, “wherein the first calibration condition and the second calibration condition specify a calibration sample and a measurement condition of calibration” is unclear.  
The prior rejection of claim 13 is maintained because the scope of the claim is unclear.  In particular, the claim language, “upon mounting of a first analysis reagent kit from among the analysis reagent kits to be used for a plurality of analysis items related to each other . . . based on presence or absence of mounting of a second analysis reagent kit different from the first analysis reagent kit to be used for a plurality of analysis items related to each other” is unclear.  For examination purposes, the Office will interpret the claim language to recite, the controller determines if the registration process of a first analysis reagent kit can be performed based on the mounting of a second analysis reagent kit.  
The prior rejection of claim 15 is maintained because the scope of the claim is unclear.  While the claim is amended, the amendment does not rectify the issue.  Does the claimed “analysis reagent kits capable of being used for analysis items” refer to the analysis reagent kits used as individual items and set items?  Also, the second paragraph is unclear because “analysis items related to each other” is unclear.  For 
Claim 25 is rejected because “determine” should be amended to “determining”.  In addition, the first “determine” step paragraph is unclear because it claims “a first analysis reagent kit,” which pertains to one analysis reagent kit, but later claims in the same paragraph that a set item corresponds to a plurality of analysis reagent kits.  The claim does not appear to clearly correlate the first analysis reagent kit, the plurality of analysis reagent kits, and the set item. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The Office asserts that terms and phrases like “for” and “used for” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the pending claims reciting such “for” and “used for” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Prior Art Rejection
In light of applicant’s claim amendments, the prior art rejection is modified.     
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 13, 15, 20, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibuya et al. (“Shibuya,” US Pub. No. 2009/0142231, previously cited). 
The basis for the prior art rejection below is made in light of the Office’s interpretation of the claims due to the scope of the claims being unclear and/or indefinite, which is explained in the 112 rejections above. 
As to claims 12 and 25, Shibuya discloses an automatic analysis apparatus that includes a configuration for measuring a plurality of analysis items, the apparatus comprising: a reagent disk (e.g., reagent disk, [0032] et seq.); a plurality of analysis reagent kits (e.g., reagent cassettes, [0032] et seq.) incorporated into the reagent disk and used for analysis corresponding to at least one of the plurality of analysis items; a 
As to claims 13 and 20, Shibuya discloses a registration and selection process in e.g., [0046] et seq. 
As to claim 15, Shibuya discloses a pre-preparation action after registration in e.g., [0049] et seq.
As to claim 21, Shibuya discloses an automatic analysis apparatus comprising a monitor (e.g., [0040] et seq.) that is capable of performing the display function.  As to the information claim language, it is considered an intended use and/or functional claim, which does not structurally further define the claimed apparatus.  
As to claim 23, Shibuya discloses in fig. 3 different factor values for each reagent.  Also see e.g., [0068] et seq.
Response to Arguments
Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive.  
In response to applicant’s arguments on page 11, the Office respectfully disagrees.  The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123(I) and (II).  Shibuya explicitly discloses in e.g., [0005], there are several kinds of analysis methods including: analyzing one analysis item by use of only one reagent (analysis with one reagent); analyzing one analysis item by use of two kinds of reagents (analysis with two reagents); and analyzing one analysis item by use of three or more kinds of reagents. When one analysis item is analyzed by use of two or more kinds of reagents, a calibration curve is created for each set of reagent bottles (reagent set) used for the analysis.  Thus, Shibuya recognizes the differences between analysis reagent kits that are used as an individual item or a set item. 	
In response to applicant’s arguments on pages 11-12, the Office respectfully disagrees.  In light of the Office’s interpretation of the claim language in claims 12 and 25, Shibuya reads on the claimed “upon determining” function of the controller because Shibuya discloses in fig. 4 a process of applying a calibration curve factor inputted for a .  

The following claim 12, drafted by the examiner and considered to distinguish patentably over the art of record in this application and overcome the pending rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is presented to applicant for consideration: 
Claim 12 (proposed claim amendment).  An automatic analysis apparatus comprising:

a plurality of analysis reagent kits, each analysis reagent kit of the plurality of analysis reagent kits comprises a plurality of containers, each container comprising a reagent, and an analysis reagent label on an outer side of one of the containers, wherein the label comprises analysis reagent kit information about each corresponding analysis reagent kit;

a reagent disk for mounting the plurality of analysis reagent kits;

a reaction disk;

a detector to detect a reaction between at least one reagent of one of the plurality of analysis reagent kits and an unknown sample to be analyzed; 

a display for displaying information to a user;

and

a controller to perform registration, preliminary preparation, calibration, and precision-management measurement steps for each of the plurality of analysis reagent kits,

the controller is programmed to:

determine whether each analysis reagent kit of the plurality of analysis reagent kits is to be registered as an individual item or a set item after each of the plurality of reagent kits are mounted on the reagent disk, wherein the determining step is based on the analysis reagent kit information described on the analytical reagent label of the corresponding analysis reagent kit of the plurality of analysis reagent kits;



determine whether each of the plurality of analysis reagent kits registered as a set item are all mounted on the reagent disk;

execute simultaneously preliminary preparation steps to each analysis reagent kit  registered as a set item when all the plurality of analysis reagent kits registered as a set item are all mounted on the reagent disk, the preliminary preparation steps include the reagent capacity check and preliminary stirring of a reagent in each analysis reagent kit registered as a set item, wherein the plurality of analysis reagent kits registered as a set item collectively represent one set item, each registered set item of the one set item is used to measure a set analysis item to collectively obtain data comprising a plurality of measurement results of the set analysis item, and wherein the data is used to obtain one set analysis result;  

determine whether a first calibration condition of a first calibration curve of at
least one analysis reagent kit of the plurality of analysis reagent kits registered as a set item, and a second calibration condition of a second calibration curve of at
least one analysis reagent kit of the plurality of analysis reagent kits registered as an individual item, are the same;

copy calibration results of the second calibration curve of at least one analysis reagent kit of the plurality of analysis reagent kits registered as an individual item, and apply the calibration results to the first calibration curve of at least one analysis reagent kit of the plurality of analysis reagent kits registered as a set item when the first calibration condition of a first calibration curve of at least one analysis reagent kit of the plurality of analysis reagent kits registered as a set item, and the second calibration condition of a second calibration curve of at least one analysis reagent kit of the plurality of analysis reagent kits registered as an individual item, are determined to be the same;
determine whether a first precision-management measurement condition of at
least one analysis reagent kit of the plurality of analysis reagent kits registered as a set item, and a second precision-management measurement condition of at
least one analysis reagent kit of the plurality of analysis reagent kits registered as an individual item, are the same; and

copy precision-management measurement results of the at least one analysis reagent kit of the plurality of analysis reagent kits registered as an individual item, and apply the precision-management measurement results to the at least one analysis reagent kit of 

wherein the display successively presents one or more lists of information about the plurality of analysis reagent kits registered as an individual item and a set item, during the registration, preliminary preparation, calibration, and precision-management measurement steps on different screens of the display.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



6/3/2021